 


109 HR 1585 IH: Veterans Prescription Access Improvement Act
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1585 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Wicker introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to require Department of Veterans Affairs pharmacies to dispense medications to veterans for prescriptions written by private practitioners, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Prescription Access Improvement Act.
2.Authority of Department of Veterans Affairs pharmacies to dispense medications to veterans on prescriptions written by private practitioners
(a)AuthoritySection 1712(d) of title 38, United States Code, is amended to read as follows:

(d)Subject to section 1722A of this title, the Secretary shall furnish to a veteran such drugs and medicines as may be ordered on prescription of a duly licensed physician in the treatment of any illness or injury of the veteran..
(b)Clerical amendments
(1)The heading of section 1712 of such title is amended by striking the sixth through ninth words.
(2)The item relating to section 1712 in the table of sections at the beginning of chapter 17 of such title is amended by striking the sixth through ninth words. 
 
